Citation Nr: 1135254	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-24 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected diplopia status post cataract extraction in excess of 30 percent prior to December 22, 2008 and in excess of 50 percent beginning on that date.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1973.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision that increased the rating of the service-connected bilateral eye disability to 30 percent. 

During the course of the appeal, a July 2008 rating decision increased the rating to 40 percent for the entire period of the appeal and a January 2009 rating decision increased the rating to 50 percent, effective on December 22, 2008.

Since the Veteran has not expressed satisfaction with the higher ratings, and such ratings are less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The service-connected diplopia, status post cataract extraction was formerly characterized as traumatic cataracts with floaters.  The record also indicates that service connection was established for both eyes.

According to 38 C.F.R. § 4.84a, Diagnostic Code 6027, post operative cataracts are evaluated based on impairment of vision and aphakia.  

Since the service-connected eye disability also involves diplopia, consideration must be given as to whether a higher rating may be assigned alternatively based on the criteria of 38 C.F.R. § 4.84a, Diagnostic Code 6090.

Thus, the evidence of record must be sufficient to rate both eyes based on vision impairment and diplopia.

In the present case, the record contains an April 2010 Goldman Vision Field test that, according to a May 2011 VA addendum, tested the Veteran's constant diplopia.  The Goldman test only consisted of one chart and it does not indicate which eye was tested.  Since the service-connected disability pertains to both eyes, each eye should have been tested and there should be a separate chart for each eye.

Furthermore, there is no interpretation of the chart that is of record.  The chart and the addendum state the Veteran had diplopia in all fields of gaze, which the Board interprets to mean that the Veteran has diplopia in all quadrants of his field of vision.  However, it is critical in the evaluation of the disability for the findings to contain the degree of diplopia in the various quadrants as this impacts the rating.

The Board also notes that the May 2011 addendum notes that there is no documented improvement in the Veteran's visual acuity since his 2009 examinations, but it also states that visual acuity was not tested on the 2010 examinations.

Since the Board needs current visual acuity tests for both eyes and Goldman Vision Field tests measuring diplopia in both eyes, the Board has no choice but to remand the matter again.  

As a final note, while the May 2009 remand was essentially to consider and obtain findings pursuant to new criteria that became effective on December 10, 2008, those criteria only pertain to claims that were received by VA on or after that date (see 73 Fed. Reg. 66544 (November 10, 2008).  Since the current claim originated in 2004, the new criteria do not apply for the entire period of the appeal.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain and associate with the claims file the specific VA examination findings referable to the April 2010 Goldman Vision Field test along with a notation of whether the tested eye was the right or the left.

2.  The RO should then schedule the Veteran for a VA eye examination to determine the severity of the service-connected bilateral eye disability.  The claims file and a copy of this remand should be made available to the examiner for review.  The examiner should elicit from the Veteran and record a complete clinical history referable to the service-connected bilateral visual disability.  

All appropriate diagnostic testing should be performed to determine visual acuity of both eyes (corrected and uncorrected) and the degree of diplopia in all quadrants for both eyes.

3.  After completing all indicated development, to the extent possible, the RO should readjudicate the claim for increase in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


